Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                        No. 04-21-00559-CV

                                In re JOHN KENNETH WILSON V

                     From the 408th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2020EM502226
                             Honorable Nick Catoe Jr., Judge Presiding

PER CURIAM

Sitting:          Rebeca C. Martinez, Chief Justice
                  Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: May 25, 2022

DISMISSED FOR LACK OF JURISDICTION

           In this case, the trial court signed the judgment on November 9, 2021. Because this is a

regular appeal, the notice of appeal was due to be filed on December 9, 2021. See TEX. R. APP. P.

26.1. On December 16, 2021, appellant filed her notice of appeal. Although appellant filed a

notice of appeal within the fifteen-day grace period allowed by Rule 26.3, she did not file a motion

for extension of time.

           A motion for extension of time is necessarily implied when an appellant, acting in good

faith, files a notice of appeal beyond the time allowed by Rule 26.1 but within the fifteen-day grace

period provided by Rule 26.3 for filing a motion for extension of time. See Verburgt v. Dorner,

959 S.W.2d 615, 617 (Tex. 1997) (construing the predecessor to Rule 26). However, the appellant

must offer a reasonable explanation for failing to file the notice of appeal in a timely manner. See
                                                                                       04-21-00559-CV


id.; TEX. R. APP. P. 26.3, 10.5(b)(1)(C); see also Hone v. Hanafin, 104 S.W.3d 884, 886–87 (Tex.

2003) (holding “a reasonable explanation” is any plausible statement of circumstances indicating

that failure to timely file was not deliberate or intentional but was the result of inadvertence,

mistake or mischance, and that “any conduct short of deliberate or intentional noncompliance

qualifies as inadvertence, mistake or mischance”) (citation omitted). This court ordered appellant

to show cause in writing by April 28, 2022, why this appeal should not be dismissed for lack of

jurisdiction. We advised appellant that failure to respond timely would result in dismissal of this

appeal. See TEX. R. APP. P. 42.3(c). Appellant did not file a response.

       Accordingly, because appellant did not provide a reasonable explanation for failure to file

a timely notice of appeal, this appeal is dismissed for lack of jurisdiction. See TEX. R. APP. P. 26.3,

10.5(b)(1)(C), 42.3(b), (c); Verburgt, 959 S.W.2d at 615.


                                                   PER CURIAM




                                                 -2-